Citation Nr: 1609055	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, February 2012, August 2013 and February 2015, the Board remanded the case for further development.  


FINDING OF FACT

Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to his claimed in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard March 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  In February 2016, the Veteran indicated that he did not have additional evidence to submit.

The Veteran was provided a VA medical examination in June 2008.  The medical opinion was inadequate for rating purposes, thus VA medical opinion addendums were provided in November 2011, April 2012 and October 2013.  Another VA medical opinion addendum was provided in November 2015, pursuant to the Board's February 2015 remand, and is sufficient evidence for deciding the claim.  This report is adequate as it is based upon consideration of the Veteran's prior medical history and examination, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he was exposed to noise while in service.  The Veteran's military occupational specialty (MOS) was infantry mortar.  Service treatment records are negative for complaints or findings of hearing loss.

A post-service private treatment record dated in January 2007 reflects that the Veteran was diagnosed with high-frequency hearing loss.  A November 2007 private audiological examination report shows that the Veteran's pure tone thresholds in his right ear were 15, 40, 55 and 45 decibels, at 500, 1000, 2000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 20, 35, 50 and 55 decibels, at 500, 1000, 2000 and 4000 Hz respectively.

The Veteran underwent a VA audiological examination in June 2008.  He reported that his hearing loss caused certain problems in his everyday living, such as having difficulty understanding speech heard over the television and the telephone and asking people to repeat what they have said to him.  He also reported a gradual onset of hearing loss but did not know when it began.  He denied occupational noise exposure.  

Upon examination, the pure tone thresholds in his right ear were 35, 55, 60, 60 and 55 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 30, 50, 65, 55 and 55 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 68 percent for the right ear and 76 percent for the left ear.  He was diagnosed with bilateral sensorineural hearing loss.

The examiner noted that the Veteran's hearing was within normal limits at the time of his separation from the military.  He also noted that the Veteran had stated that he did not know when his symptoms of hearing loss began.  For those reasons, the examiner opined that it would seem less likely as not that the hearing loss that the Veteran now had was the result of his military duty. 

In a November 2011 VA medical opinion addendum, the June 2008 VA examiner noted a review of the Veteran's claims file and contention that he had experienced bilateral hearing loss within 2 months of separation.  The VA examiner stated that his opinion regarding the nature and etiology of the Veteran's claimed hearing loss remained unchanged.  He noted that at the time of the June 2008 VA examination, the Veteran reported not knowing the onset of his claimed hearing loss.

In an April 2012 VA medical opinion addendum, a VA audiologist noted that she had contacted the Veteran who stated that he first noticed his hearing loss approximately 2-3 months after separation.  He reported that it had gradually gotten worse since that time.  The VA audiologist noted that the Veteran had positive military noise exposure due to artillery and mortar explosions.  Hearing protection was denied.  The Veteran denied occupational and recreational noise exposure.  The VA audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  She stated that the Veteran showed normal hearing at enlistment into and separation from the military with no significant shift noted within normal limits with American Standards Association- International Standards Organization measurement conversions applied.  In an October 2013 addendum, the April 2012 VA audiologist noted that she had reviewed the Veteran's claims file before providing her prior opinion.

In a November 2015 VA medical opinion, a different VA audiologist noted a review of the Veteran's claims file, to include service treatment records.  It was noted that both the entrance examination and the separation examination showed normal hearing in both ears.  She noted the Veteran's competent contentions regarding the onset and continued symptomology since service.  

The VA audiologist stated that the Veteran's service medical records showed that the Veteran had normal hearing sensitivity at both the entrance and separation examination with no significant threshold shifts.  She noted that the audiogram was the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there was no evidence that Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivitiy.  The VA audiologist opined that the Veteran's current hearing loss was deemed less likely as not caused by or a result of military noise exposure.  

The VA audiologist also noted that based on current knowledge of human cochlear physiology, there was not a sufficient scientific basis for the existence of delayed-onset hearing loss in human.  Institute of Medicine (IOM) did not rule out that delayed onset hearing loss might exist; however, the requisite longitudinal animal and human studies have not been performed.  Also, based on current knowledge of acoustic trauma, the development of noise-induced hearing loss was instantaneous or rapid in its onset.  For these reasons, the IOM panel concluded that there is no reasonable basis for delayed-onset hearing loss in humans at this time.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  The Veteran is currently diagnosed with sensorineural hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  Further, the evidence does not show that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty, and the expert medical opinion evidence of record addressing the possible relationship between the current hearing loss and service is that of a VA audiologist, and such opinion evidence is against the claim.

The most persuasive expert medical opinion evidence reflects that the November 2015 VA audiologist did not find that the Veteran's current bilateral hearing loss was related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The audiologist considered the evidence of record, the Veteran's theory, and the medical literature pertaining to the claim.  This explanation makes the expert opinion persuasive and the most probative evidence as to the nexus element of the claim.

The VA medical opinions received in June 2008, November 2011, April 2012 and October 2013 are considered inadequate as the examiners did not address the Veteran's contention regarding the onset of his claimed hearing loss or relied on mistaken audiometric conversion results.  In addition, the January 2007 and November 2007 private examinations are less probative as the private examiners did not provide opinions regarding the etiology of the Veteran's hearing loss.  Considering the VA audiologist's November 2015 findings, and in the absence of any competent and medical evidence to the contrary, the VA opinion is persuasive medical evidence against the claim for service connection.

The Board acknowledges the Veteran's contentions that his hearing loss is due to his in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service as the Veteran can attest to factual matters of which he had first-hand knowledge and noise exposure is consistent with his MOS and circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after the noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Additionally, the Veteran has not reported that the hearing loss started in service.  His recollection of onset has varied, so the more recent recollection that hearing loss began within 2 to 3 months of service is accorded little evidentiary value due to its decreased credibility.  Thus, there is not sufficient evidence to substantiate service connection based on the presumptive provisions for chronic diseases or a continuity of symptomatology.

As such, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


